DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed May 17, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 7-9 are withdrawn from further consideration. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 5, 2022. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagae (US 20180102219 and hereinafter Kumagae ‘219).
In regards to claim 1, Kumagae '219 discloses a thin film capacitor comprising: a lower electrode layer (5 - FIG. 1; [0033]) having an upper surface (upward surface of layer 5 including uppermost surface of layer 5 that is directly contacting layer 7 and also including part of upward surface of layer 5 that is adjacent to the uppermost surface of 5 and not covered by layer 6) (seen in FIG. 1); an upper electrode layer (7 - FIG. 1; [0033]) having a lower surface (seen in FIG. 1); and a dielectric layer (6 - FIG. 1; [0033]) disposed between the lower electrode layer and the upper electrode layer such that a lower surface of the dielectric layer faces the upper surface of the lower electrode layer (seen in FIG. 1), and such that an upper surface of the dielectric layer (upward surface of layer 6 including uppermost surface of layer 6 that is directly contacting layer 7 and also including part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7) faces the lower surface of the upper electrode layer (seen in FIG. 1), wherein the dielectric layer has a through hole (10C - FIG. 1; [0033]), wherein an inner wall surface of the through hole has a first tapered surface (surface of 10C at upper portion of dielectric layer 6 as seen in FIG. 1) and a second tapered surface (surface of 10C at lower portion of dielectric layer 6 as seen in FIG. 1) surrounded by the first tapered surface (seen in FIG. 1), wherein the first and second tapered surfaces are not covered with the upper electrode layer (seen in FIG. 1) and have respective first and second taper angles with respect to the upper surface of the lower electrode layer (first and second tapered angles of first and second tapered surfaces, respectively), and wherein the second taper angle is smaller than the first taper angle (seen in FIG. 1), and wherein a part of the upper surface of the dielectric layer (part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7) is exposed without being covered by the upper electrode layer (seen in FIG. 1).

In regards to claim 5, Kumagae '219 further discloses wherein the lower electrode layer comprises Ni (described in [0024]).

In regards to claim 6, Kumagae '219 discloses a thin film capacitor, the thin film capacitor comprising: a lower electrode layer (5 - FIG. 1; [0033]) having an upper surface (seen in FIG. 1); an upper electrode layer (7 - FIG. 1; [0033]) having a lower surface (seen in FIG. 1); and a dielectric layer (6 - FIG. 1; [0033]) disposed between the lower electrode layer and the upper electrode layer such that a lower surface of the dielectric layer faces the upper surface of the lower electrode layer (seen in FIG. 1), and such that an upper surface of the dielectric layer (upward surface of layer 6 including uppermost surface of layer 6 that is directly contacting layer 7 and also including part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7) faces the lower surface of the upper electrode layer (seen in FIG. 1), wherein the dielectric layer has a through hole (10C - FIG. 1; [0033]), wherein an inner wall surface of the through hole has a first tapered surface (surface of 10C at upper portion of dielectric layer 6 as seen in FIG. 1) and a second tapered surface (surface of 10C at lower portion of dielectric layer 6 as seen in FIG. 1) surrounded by the first tapered surface (seen in FIG. 1), wherein the first and second tapered surfaces are not covered with the upper electrode layer (seen in FIG. 1) and have respective first and second taper angles with respect to the upper surface of the lower electrode layer (first and second tapered angles of first and second tapered surfaces, respectively), wherein the second taper angle is smaller than the first taper angle (seen in FIG. 1), and wherein a part of the upper surface of the dielectric layer (part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7) is exposed without being covered by the upper electrode layer (seen in FIG. 1).
Regarding the recitation in the preamble of a circuit board incorporating the thin film capacitor, the phrase states an intended use for the invention. Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. Furthermore, the body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. Therefore, the phrase "a circuit board incorporating a thin film capacitor" is not being treated as a claim limitation. See MPEP 2111.02.

	In regards to claim 10, Kumagae '219 further discloses wherein the part of the upper surface of the dielectric layer is ring-shaped surrounding the inner wall surface of the through hole (described in [0042], noting an area forming the inclined surface of each pair layer actually has an annular shape or a shape obtained by removing a part from the annular shape).

In regards to claim 11, Kumagae '219 further discloses wherein the lower electrode layer has another through hole that overlaps the through hole of the dielectric layer (seen in FIG. 1).

In regards to claim 12, Kumagae '219 further discloses wherein a part of the upper surface of the lower electrode layer (part of upward surface of layer 5 that is adjacent to the uppermost surface of 5 and not covered by layer 6) is exposed without being covered by the dielectric layer (seen in FIG. 1).

	In regards to claim 13, Kumagae '219 further discloses wherein the part of the upper surface of the lower electrode layer is ring-shaped surrounding the through hole of the lower electrode layer (described in [0042], noting an area forming the inclined surface of each pair layer actually has an annular shape or a shape obtained by removing a part from the annular shape).

	In regards to claim 15, Kumagae '219 discloses a thin film capacitor comprising: a lower electrode layer (5 - FIG. 1; [0033]) having an upper surface (upward surface of layer 5 including uppermost surface of layer 5 that is directly contacting layer 7 and also including part of upward surface of layer 5 that is adjacent to the uppermost surface of 5 and not covered by layer 6) (seen in FIG. 1); an upper electrode layer (7 - FIG. 1; [0033]) having a lower surface (seen in FIG. 1); and a dielectric layer (6 - FIG. 1; [0033]) disposed between the lower electrode layer and the upper electrode layer such that a lower surface of the dielectric layer faces the upper surface of the lower electrode layer (seen in FIG. 1), and such that an upper surface of the dielectric layer (upward surface of layer 6 including uppermost surface of layer 6 that is directly contacting layer 7 and also including part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7) faces the lower surface of the upper electrode layer (seen in FIG. 1), wherein the lower electrode layer has a first through hole (through hole 10C of layer 5 as seen in FIG. 1; [0033]), wherein the upper electrode layer has a second through hole (through hole 10C of layer 7 as seen in FIG. 1; [0033]), wherein the dielectric layer has a third through hole (through hole 10C of layer 6 as seen in FIG. 1; [0033]), wherein the first, second, and third through holes overlap with other (seen in FIG. 1), wherein the third through hole is greater in a diameter than the first through hole (seen in FIG. 1), thereby the upper surface of the lower electrode layer includes a first ring-shaped region exposed without being covered by the dielectric layer (region of upward surface of layer 5 that is adjacent to the uppermost surface of 5 and not covered by layer 6; see also [0042], noting an area forming the inclined surface of each pair layer actually has an annular shape or a shape obtained by removing a part from the annular shape), and wherein the second through hole is greater in a diameter than the third through hole (seen in FIG. 1), thereby the upper surface of the dielectric layer includes a second ring-shaped region that is exposed without being covered by the upper electrode layer (region of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7; see also [0042], noting an area forming the inclined surface of each pair layer actually has an annular shape or a shape obtained by removing a part from the annular shape).

	In regards to claim 16, Kumagae '219 further discloses wherein an inner wall surface of the third through hole (surface interfacing dielectric layer 6 and through hole 10C as seen in FIG. 1) is tapered (seen in FIG. 1).

	In regards to claim 17, Kumagae '219 further discloses wherein the inner wall surface of the third through hole has a first tapered surface (surface of 10C at upper portion of dielectric layer 6 as seen in FIG. 1) and a second tapered surface (surface of 10C at lower portion of dielectric layer 6 as seen in FIG. 1) surrounded by the first tapered surface (seen in FIG. 1), and wherein a first taper angle (first tapered angle of first tapered surface relative to upper surface of layer 5) between the upper surface of the lower electrode layer and the first tapered surface is greater than a second taper angle (second tapered angle of second tapered surface relative to upper surface of layer 5) between the upper surface of the lower electrode layer and the second tapered surface (seen in FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagae ‘219 in view of Chang et al. (US 20200006470 and hereinafter Chang ‘470).
In regards to claim 2, Kumagae '219 fails to explicitly disclose wherein the second tapered surface is formed longer than the first tapered surface.
Chang '470 discloses wherein the second tapered surface (lower tapered surface of 22 as seen in FIG. 2F) is formed longer than the first tapered surface (upper tapered surface of 22 as seen in FIG. 2F) (seen in FIG. 2F).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the thin film capacitor of Kumagae '219 such that the second tapered surface is formed longer than the first tapered surface, as taught by Chang '470, in order to reduce a high electrical field at the edge to prevent breakdown ([0002]).

In regards to claim 3, modified Kumagae '219 further discloses wherein a length of the first tapered surface is 0.1 µm or more and 3 µm or less (see Chang '470: [0035] and FIG. 2F, noting that thickness T12 in FIG. 2F is in a range from 0.1 µm to 1.5 µm; see also [0038], noting that angle TH11 is in a range of 60º to 90º; thus, the length of the first tapered surface is in a range of 0.1 µm (= 0.1µm/sin(90º)) to 1.73 µm (= 1.5 µm/sin(60º))), and wherein a length of the second tapered surface is 1 µm or more and 10 µm or less (see Chang '470: [0023] and FIG. 2F, noting that thickness of layer 22 is in a range from 0.2 µm to 2.0 µm; see also [0035], noting that thickness T12 in FIG. 2F is in a range from 0.1 µm to 1.5 µm; see also [0038], noting that angle TH12 is in a range of 10º to 50º; thus, the length of the second tapered surface is in a range of 0.65 µm (= (2.0µm - 0.1µm)/sin(10º)) to 10.9 µm (= (2.0µm - 1.5µm)/sin(50º))).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the thin film capacitor of Kumagae '219 such that a length of the first tapered surface is 0.1 µm or more and 3 µm or less, and wherein a length of the second tapered surface is 1 µm or more and 10 µm or less, as taught by Chang '470, in order to reduce a high electrical field at the edge to prevent breakdown ([0002]). See MPEP 2144.05.

In regards to claim 4, Kumagae '219 fails to explicitly disclose wherein the first taper angle is 5º or more and 75º or less, and wherein the second taper angle is 3º or more and 45º or less.
Chang '470 discloses wherein the first taper angle (TH11 - FIG. 2F; [0038]) is 5º or more and 75º or less (see [0038], noting that the first taper angle is 60º or more and 90º or less), and wherein the second taper angle (TH12 - FIG. 2F; [0038]) is 3º or more and 45º or less (see [0038], noting that the second taper angle is 10º to 50º).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the thin film capacitor of Kumagae '219 such that the first taper angle is 5º or more and 75º or less, and wherein the second taper angle is 3º or more and 45º or less, as taught by Chang '470, in order to reduce a high electrical field at the edge to prevent breakdown ([0002]). See MPEP 2144.05.

	In regards to claim 18, Kumagae '219 fails to explicitly disclose wherein the second tapered surface is greater in width than the first tapered surface.
Chang '470 discloses wherein the second tapered surface (lower tapered surface of 22 as seen in FIG. 2F) is greater in width than the first tapered surface (upper tapered surface of 22 as seen in FIG. 2F) (seen in FIG. 2F).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the thin film capacitor of Kumagae '219 such that the second tapered surface is greater in width than the first tapered surface, as taught by Chang '470, in order to reduce a high electrical field at the edge to prevent breakdown ([0002]).

Allowable Subject Matter
Claims 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 14, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the part of the upper surface of the lower electrode layer is greater in width than the part of the upper surface of the dielectric layer.

	In regards to claims 19 and 20, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the inner wall surface of the third through hole further has a third tapered surface surrounded by the second tapered surface, and wherein a third taper angle between the upper surface of the lower electrode layer and the third tapered surface is greater than the second taper angle.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
With respect to Kumagae ‘219, and in response to applicant’s argument that Kumagae ‘219 is silent to the feature of “wherein a part of the upper surface of the dielectric layer is exposed without being covered by the upper electrode layer”, it is noted that the limitations upon which applicant relies are disclosed in FIG. 1 of Kumagae ‘219, as shown in the rejection of claim 1 above.
MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
	In the instant case, a part of the upper surface of the dielectric layer is considered to be the part of upward surface of dielectric layer 6 that is adjacent to the uppermost surface of dielectric layer 6 and not covered by layer 7 and is shown in FIG. 1 to be exposed without being covered by the upper electrode layer. Examiner notes that it is within Examiner’s broadest reasonable interpretation of the claim to consider the upper surface of the dielectric layer to include not only the uppermost surface of layer 6 that is directly contacting layer 7 but also the part of upward surface of layer 6 that is adjacent to the uppermost surface of 6 and not covered by layer 7, absent any language in the claim to distinguish Applicant’s invention from the prior art. 
	As such applicant’s argument is unpersuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848 

/David M Sinclair/Primary Examiner, Art Unit 2848